 1

 2

 3

 4
                                   UNITED STATES DISTRICT COURT
 5                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 6
       JOHN GARRETT SMITH,
 7                                                            No. 3:19-CV-05206-RBL-DWC
 8                                      Plaintiff,
              v.                                              ORDER ADOPTING REPORT AND
 9                                                            RECOMMENDATION
       RON HAYNES, WILKINSON,
10                         Defendants.
11

12          THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge

13   David W. Christel [Dkt. #4], and the underlying record.

14          (1)        The Report and Recommendation is ADOPTED.
15
            (2)        This case is dismissed without prejudice for failure to prosecute.
16
            The Clerk shall send copies of this Order to Smith’s last known address and to Magistrate
17
     Judge Christel.
18
            IT IS SO ORDERED.
19

20          DATED this 3rd day of June, 2019.

21

22
                                                             A
                                                             Ronald B. Leighton
                                                             United States District Judge
23

24

25

26


     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
